         Case 5:18-cv-01332-JKP Document 140 Filed 10/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


B.B., A MINOR; LUCIL BASCO, AS HIS              §
NEXT FRIEND AND ON HER OWN                      §
BEHALF; AND RAYMOND BASCO,                      §               5-18-CV-01332-JKP-RBF
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
SERGEANT JAMES HANCOCK #9130                    §
ET AL.,                                         §
                                                §
                  Defendants.                   §



                                            ORDER

       Before the Court is the parties’ Joint Advisory, Dkt. No. 139, submitted in response to the

Court’s concerns regarding the parties’ use of the sealing process, see Dkt. No. 128. The Court

finds that the parties’ proposal regarding the sealing of documents strikes an appropriate balance

between the public’s common right of access and the Government’s interest in maintaining the

confidential informant’s identity confidential. See S.E.C. v. Van Waeyenberghe, 990 F.2d 845,

848 (5th Cir. 1993).

       IT IS THEREFORE ORDERED THAT all documents filed by the parties indicating

the identity of the confidential informant or including information provided by the confidential

informant to the Defendants—to the extent such information could reasonably be used to identify

the confidential informant—may be filed in a partially redacted form so as to preserve the

identity of the confidential informant or the integrity of any government investigation. Any

matter (excluding exhibits) currently filed under seal must have within 60 days from the date of

this Order a redacted version that is filed on the docket for the public record. Each such


                                                1
         Case 5:18-cv-01332-JKP Document 140 Filed 10/30/20 Page 2 of 2




document must be labeled in its title and in the docket text so as to reflect that it is a redacted

version of a document filed under seal. The docket text should reflect the docket number of the

sealed document to which the redacted version is a counterpart. Accordingly, any party filing

such a document should contact the Clerk’s office before filing any such redacted versions for

the public record to ensure that each redacted document links and refers to the applicable sealed

filing as well as to ensure that any such filings don’t unnecessarily complicate the docket.

       All matters, not included exhibits to motions, currently filed under seal that lack a

redacted counterpart on the public docket will be unsealed at the expiration of the

aforementioned 60-day period. Exhibits filed under seal shall remain sealed.

       IT IS SO ORDERED.

       SIGNED this 30th day of October, 2020.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
